Citation Nr: 9909276	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a reduction in the rating for hypertension from 40 
percent disabling to 20 percent disabling was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to December 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which formalized a reduction in the 
veteran's compensation rating for hypertension from 40 
percent to 20 percent.  


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO increased the 
evaluation for hypertension from 10 percent to 40 percent, 
effective from March 7, 1994.

2.  In a February 1997 rating decision, the RO formalized a 
proposed reduction in the rating for hypertension from 20 
percent to 40 percent, effective from May 1997, based, in 
part, on findings in a July 1996 VA examination.  

3.  Prior to the July 1996 VA examination, in a June 1994 VA 
examination manifestations of the veteran's hypertension 
reflected diastolic pressure readings predominantly 120 or 
more.

4.  At the time of the July 1996 VA examination, and 
subsequent to that examination, the veteran's hypertension 
has not reflected diastolic pressure readings predominantly 
120 or more.  


CONCLUSION OF LAW

The criteria for a reduction in the evaluation for the 
veteran's hypertension from 40 percent to 20 percent have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.104, Diagnostic Code 7101 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in the veteran's substantive 
appeal, received in July 1997, he requested a hearing.  The 
RO sought clarification on the veteran's hearing request, and 
a hearing was scheduled at the RO in May 1998.  However, in 
April 1998, the veteran indicated that he wished to cancel 
that hearing.  There are no other outstanding hearing 
requests of record, and the Board will proceed with this 
appeal.  

As a preliminary matter, the Board finds that the veteran's 
claim as to whether a reduction in the rating for 
hypertension from 40 percent to 20 percent was proper is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).  Furthermore, the Board 
finds that the RO satisfied the procedural requirements for 
rating reductions, set forth in 38 C.F.R. § 3.105(e) and (h), 
regarding notice and an opportunity for a predetermination 
hearing.

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable. 

The United States Court of Veterans Claims (known as United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter, "the Court"), has held, in Brown v. Brown, 
that based on 38 C.F.R. § 4.13, in any rating reduction case, 
it must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence weighs 
against the claim.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  The Board cautions that a rating 
reduction case is not a rating increase case.  Id., citing 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

A review of the record reveals that in an April 1984 rating 
decision, service connection was granted for hypertension, 
rated as 10 percent disabling from January 1984.  That 
disability evaluation remained unchanged until the RO, in a 
July 1994 rating decision, assigned a 40 percent evaluation 
for the veteran's hypertension, relying, in part, on the 
results of a June 1994 VA examination.  

Subsequently, in a September 1996 rating decision, the RO 
proposed reducing the evaluation for the veteran's 
hypertension to 20 percent, based, in part, in findings in a 
July 1996 VA examination.  By VA letter dated in September 
1996, the RO notified the veteran of the proposed reduction, 
and in a February 1997 rating decision, the RO reduced the 
evaluation for the veteran's hypertension from 40 percent to 
20 percent, effective from May 1997.  The veteran disagreed 
with that reduction, contending that his blood pressure 
readings are frequently high, and as such, he essentially 
maintains that the reduction from 40 percent to 20 percent 
was improper.  

Initially, the Board notes that since the 40 percent rating 
for hypertension was in effect for less than 5 years, the 
provisions of 38 C.F.R. § 3.344(a) and (b), regarding 
stabilization of disability evaluations, are not applicable. 

The Board notes that the veteran's hypertension has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
which provides a 20 percent rating for hypertension 
manifested by evidence of diastolic pressure readings 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more; a 40 percent evaluation requires 
evidence of diastolic pressure readings predominantly 120 or 
more.  

Just prior to the RO's assignment of a 40 percent evaluation 
for hypertension, the evidence of record included a March 
1994 VA hospitalization report, which reflects a diagnosis of 
uncontrolled hypertension.  The veteran's blood pressure 
reading was 147/95.  It was noted that the veteran was 
noncompliant with his diet and medical regimen.  In June 
1994, the veteran underwent a VA examination and was 
diagnosed with uncontrolled hypertension.  A history of blood 
pressures in the 200/ 140s range was noted.  His blood 
pressure readings upon the June 1994 examination were as 
follows:  sitting, 177/125; lying, 154/108; and standing, 
170/136.  As such, in the July 1994 rating decision, the 
veteran was assigned a 40 percent disability rating from 
March 1994.

Subsequently, in a July 1996 VA examination the veteran's 
blood pressure readings were as follows:  sitting, 156/108; 
second sitting, 156/110; third sitting, 150/106; lying, 
142/104; standing, 174/128.  There was no clinical evidence 
of cardiomegaly.  The diagnosis remained uncontrolled 
hypertension.  Following that examination, in a September 
1996 rating decision, the reduction from 40 percent to 20 
percent was proposed.  

In November 1996, the veteran presented numerous home 
readings of his blood pressure.  The Board has reviewed all 
of those readings, but they do not reflect a diastolic 
pressure that is predominantly more than 120.  Rather, the 
readings are predominantly less than 120.  The Board finds 
the same trend throughout the remaining evidence in the 
veteran's claims folder.  In that regard, the Board notes 
that the record contains VA outpatient treatment records, 
reflecting treatment from January 1995 to June 1998; and 
additional blood pressure readings taken by the veteran at 
home, reflecting periods from June 1997 to April 1998.  The 
Board does not dispute that there are a number of home blood 
pressure readings that reflect a diastolic pressure reading 
that is greater than 120, and it is apparent that the 
veteran's hypertension remains uncontrolled.  However, the 
Board reiterates that according to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, a 40 percent evaluation requires 
evidence of diastolic pressure readings predominantly 120 or 
more.  The evidence of record simply does not reflect the 
foregoing criteria as the majority of the diastolic readings 
in question are below 120. 

The Board has reviewed the veteran's entire medical history 
with respect to his hypertension, as summarized above.  See 
38 C.F.R. § 4.1; Brown, 5 Vet. App. at 421-421, citing 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The 
Board finds that the above-cited examinations appear to have 
been full and complete.  See 38 C.F.R. § 3.344(a).  The Board 
also finds that the evidence present at the time of the 
February 1997 rating reduction reflected an actual 
improvement in the veteran's hypertension, as compared to the 
evidence present at the time of the July 1994 rating decision 
that assigned a 40 percent evaluation.  As such, the Board 
finds that the rating reduction for hypertension from 40 
percent to 20 percent was warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101. 


ORDER

As the reduction in the evaluation for the veteran's 
hypertension from 40 percent to 20 percent was warranted, the 
appeal is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


